 1
 2
 3                                                                        JS-6
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                          CENTRAL DISTRICT OF CALIFORNIA
 9 HEALTHCARE ALLY MANAGEMENT OF                       Case No. 2:20-cv-02091-JFW-ASx
   CALIFORNIA, LLC,
10                                                     2RDER ON STIPULATION FOR
            Plaintiff,                                 DISMISSAL OF ENTIRE
11      v.                                             ACTION WITH PREJUDICE
12 WELLMARK BLUE CROSS AND BLUE
   SHIELD OF IOWA; and DOES 1 through 10
13 inclusive,
14               Defendant.
15
16        Based on the Stipulation of Defendant Wellmark, Inc. dba Wellmark Blue Cross and
17 Blue Shield of Iowa (“Wellmark”) and Plaintiff Healthcare Ally Management of California,
18 LLC, (“Plaintiff”),
19        It is HEREBY ORDERED as follows:
20        1. The above-entitled action, Case No. 2:20-cv-02091-JFW-AS, is dismissed in its
21            entirety with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1); and
22        2. Each party shall bear their own costs and fees.
23
24        IT IS SO ORDERED.
25
26 Dated: April 6, 2020                      _ _______________________________
                                               ___
                                                 ____ _____
                                                          __________________
                                               Hon.
                                               Hon. John F. Walter
27                                             Judge,
                                               Judge, United States District Court
                                                                             Cour
28
                                               -1-
             ORDER ON STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
